 Case: 4:18-cr-00739-AGF Doc. #: 527 Filed: 01/15/21 Page: 1 of 1 PageID #: 2115


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
UNITED STATES OF AMERICA,                         )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )       No. 4:18-CR-00739-AGF
                                                  )
TIMOTHY WRIGHT,                                   )
                                                  )
          Defendant.                              )
                                                  )
                                                 ORDER

         IT IS HEREBY ORDERED that the Court will hold a Change of Plea Hearing on

January 29, 2021 at 2:00 p.m. The hearing will take place by Zoom. Hearing participants and

members of the general public who wish to view the hearing are directed to use the following login

information to participate by Zoom: Meeting ID: 161 444 0464, Password: 973200. All

participants are directed to add their name (right click and select Rename) to their profile upon

entering the Zoom hearing. Family members and members of the general public may also listen to

the hearing by calling 1-669-254-5252, Meeting ID: 161 444 0464. Non-case participants must

remain muted throughout the entire proceedings. Pursuant to Local Rule 13.02, all means of

photographing, recording, broadcasting, and televising are prohibited in any courtroom, and in areas

adjacent to any courtroom, except when authorized by the presiding judge. This includes

proceedings ordered by the Court to be conducted by phone or video.

         Dated this 15th day of January, 2021.


                                                      __________________________________
                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE
